United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-1224
                                   ___________

Martha Tambala,                         *
                                        *
             Petitioner,                *
                                        * Petition for Review of an
       v.                               * Order of the
                                        * Board of Immigration Appeals.
Eric H. Holder, Jr., Attorney General   *
of the United States,                   * [UNPUBLISHED]
                                        *
             Respondent.                *
                                   ___________

                             Submitted: September 30, 2011
                                Filed: October 5, 2011
                                 ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Martha Tambala, a native and citizen of Malawi, petitions for review of an
order of the Board of Immigration Appeals, which affirmed an immigration judge’s
denial of asylum, withholding of removal, and relief under the Convention Against
Torture (CAT). We lack jurisdiction to review the determination that the asylum
application was barred as untimely filed. See 8 U.S.C. § 1158(a)(3); Manani v. Filip,
552 F.3d 894, 899-900 (8th Cir. 2009). After careful review, we conclude the denial
of withholding of removal and denial of CAT relief are supported by substantial
evidence in the record. See Manani, 552 F.3d at 900-04. Accordingly, we deny the
petition for review.
                       ______________________________